DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a patient pelvic fracture data acquisition unit,” “a mixed reality data fusion processing unit,” “a reduction situation monitoring unit,” “a pelvic fracture simulation data acquisition unit,” “a model establishment unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The recited claim limitations are limitations that perform computer implemented functions, but the specification does not provide adequate structure performing the recited functions.  The specification does not provide sufficient details such that one of ordinary skill in 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “intelligent fracture model” in line 14 page 3. The term “intelligent” is not clear whether it is directed to recite “artificial intelligent operated” or plain “intelligent.” In case of later, “intelligent” is a subjective term that can be viewed as intelligent to one user while viewed as not intelligent to another user. 
In addition, claim 11 further recites “the patient’s pelvic fracture state” in line 14. There is insufficient antecedent basis for this limitation in the claim 11, as “a patient’s pelvic fracture state” was not previously recited.
Moreover, claim 11 further recites “images of the intelligent fracture model”: and “multiple monitoring images.” It is not clear whether multiple monitoring images refer to the same images of the intelligent fracture model as recited above or refer to different multiple monitoring images, in this case, the examiner is not certain what images they refer to. 
Claims 13-14 recites “comprising, but not limited to.” It is not clear whether claim is reciting to the elements followed by comprising, or intends to claim broader than what is listed in the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting 
Claim 14 recites the limitation “the patient pelvic positioning,” “the optical tracking,” “the positioning location accuracy,” and “the positioning angle accuracy” in page 4.  There is insufficient antecedent basis for this limitation in the claim, as “patient pelvic positioning,”  “an optical tracking,” “a positioning location accuracy,” and “a positioning angle accuracy” were not previously recited in claims 11 and 14. 
Claim 14 recites “accuracy is not less than 5 mm and the angle accuracy is not less than 5 degrees.” The examiner is not certain whether the applicant intends to claim accuracy with no more than 5 mm and 5 degrees, and is not clear whether accuracy needs to be more than 5 mm and 5 degrees, which seems to contradict the meaning of the accuracy. For a purpose of the examination, the examiner will interpret accuracy with any degrees which can be greater than 5 mm and 5 degrees. 
Claim 14 further recites “operating bed in the patient’s pelvis” which does not make any sense to have an operating bed in the patient’s pelvis. The examiner recommends amending the claim to make it definite for further examination. 
Claim 15 recites the limitation "the coordinate system" and “the relative relationship” in page 4.  There is insufficient antecedent basis for this limitation in the claim, “a coordinate system” and “relative relationship” were not previously recited in claims 11, and 14-15. 
Claim 15 also recites “mixed reality technology” and the examiner is not sure what “mixed reality technology refers to. The claim recites “matching the location information data with the sample fracture model using mixed reality technology, and the matching process is carried out by automated non-rigid image registration technology.” Accordingly, the examiner is not sure whether matching is done using non-rigid transformation or recited “mixed reality technology” or both. 
For a purpose of the examination, the examiner will interpret that the matching is performed using non-rigid registration method. 
Claim 16 recites the limitation "the reduction operation" in page 4.  There is insufficient antecedent basis for this limitation in the claim, since “reduction operation” was not previously recited in claims 11, 14, and 16. 
Claim 17 recites the limitation "the constructed intelligent fracture model," “the important human anatomy,” and “the operating rod implantation process” in pages 4-5.  There is insufficient antecedent basis for this limitation in the claim, as none of the recited claim limitations were previously recited in claims 11, 14 and 17.
Claim 17 further recites “the patient pelvic fracture state” which is not clear whether it refers to recited “patient’s pelvic fracture state” recited in claim 11 or different. 
The term “important” in claim 17 is a subjective term that can be interpreted differently for individuals and situations, thus, making claim indefinite.  
Claims 12-23 inherit rejections of claim 11 due to their dependency upon claim 11. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Casas,” US 2016/0191887 (hereinafter Casas) and “Boddington et al.,” US 2021/0015560 (con. Of PCT/US19/50745, provisional appl. filed on 09/12/2018, hereinafter Boddington).
Regarding to claim 11, Casas teaches an intelligent monitoring system for pelvic fracture reduction comprising: 
 a sample fracture model database (computer library [0179], virtual 3D anatomical model [0096]), 
a patient pelvic fracture data acquisition unit (tracking means [0035], imaging [0036], imaging and tracking [0179]), 
a mixed reality data fusion processing unit (Registration and image processed by computer means [0032]-[0033]), and 
a reduction situation monitoring unit (display Fig. 6 [0034]),
 the sample fracture model database, the patient pelvic fracture data acquisition unit and the reduction situation monitoring unit are connected with the mixed reality data fusion processing unit (Figures 1-2, Figure 3 [0041]-[0054]), 
the sample fracture model database stores a plurality of sample fracture models ( dynamic anatomical models are received and stored in computer from available dynamic simulation models [0100]) that is established by data of human body pelvic fracture simulated by a sample (a virtual 3D anatomic skeletal model 306 of spine [0096], a 3D atlas model [0144]), 
the patient pelvic fracture data acquisition unit uses magnetic navigation and positioning technology to collect patient pelvic location information data in real-time (tracking means include magnetic tracking [0109], [0146]) and upload it to the mixed reality data fusion processing unit, the mixed reality data fusion processing unit automatically invokes the sample fracture model in the sample fracture model database corresponding to patient pelvic fracture condition according to the patient pelvic location information data (classification to identify conditions using training sets [0153], recognition is done with registration with 3D volume, with previous classification of anatomical structure, fully automatically through software with statistical image-based classification methods [0154] ) and matches the patient pelvic location information data with the sample fracture model using mixed reality technology to form an intelligent fracture model for the patient's pelvic fracture state (a virtual anatomic avatar of patient’s spine [0096], matching/blending [0148]),
 the reduction situation monitoring unit loads and displays images of the intelligent fracture model in different positions in real-time and monitors the reduction situation of different positions of the patient's pelvis in real-time through multiple monitoring images ([0098], display different images and multiple views [0123], [0177]).
Casas does not explicitly teach that the fracture models simulated by a sample pelvis based on automatic segmentation algorithm.
However, in the analogous field of artificial intelligence intra-operative surgical guidance, Boddington discloses the sample model data bases stores a plurality of multiple sample models (use models to classify images as predictive of optimal surgical outcome [0079], 3D statistical models of human anatomy datasets [0105] and [0107]) and using automatic segmentation algorithm to recognize and target known anatomical landmarks ([0127] and [0133], [0152]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify anatomical models as taught by Casas to incorporate teaching of Boddington, since multiple models and automatic segmentation algorithm was well known in the art as taught by Boddington.  One of ordinary skill in the art could have combined the elements as claimed by Casas with no change in their respective functions, generating multiple models and using automatic segmentation method, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide optimal prediction ([0079]) and rapid process of image analysis ([0133]), and there was reasonable expectation of success.
Regarding to claim 12, Casas and Boddington together teach all limitations of claim 11 as discussed above. 
Casas further teaches a pelvic fracture simulation data acquisition unit, a data processing analysis unit and a model establishment unit in turn, the model establishment unit is connected to the sample fracture model database ([0100]) , the pelvic fracture simulation data acquisition unit 
Boddington further discloses the data processing analysis unit is based on the artificial intelligence technology for automatic analysis and processing (AI engine for analyzing information from the data sets [0105]), the model establishment unit uses analyzed fracture simulation data and based on automatic segmentation algorithm to establish a number of sample fracture models ([0079] and [0138]).
Regarding to claim 13, Casas and Boddington together teach all limitations of claim 12 as discussed above.
Casas further discloses wherein the pelvic fracture simulation data acquisition unit collects fracture simulation data from several angles by comprising, but not limited to, photographs, two-dimensional perspective, or scanning way (CT scan [0041], 3D scan [0052]), the sample pelvis comprises, but not limited to, an artificial pelvis, an animal pelvis, or a cadaver pelvis ([0177]). 
Regarding to claim 14, Casas and Boddington together teach all limitations of claim 11 as discussed above.
Casas further teaches wherein the patient pelvic fracture data acquisition unit collects the pelvic location information data in real-time through the magnetic navigation and positioning technology by magnetic detectors close to the pelvic surface of the patient ([0109] and [0146]) and the optical tracking technology by an optical locator connected to the magnetic detectors to realize the patient pelvic positioning (optical markers may be attached to the patient providing anatomic landmarks of the patient [0035], [0037] combination of these and optical tracking 
The examiner submits that the rest of the limitations of  “the positioning location accuracy is not less than 5mm and the positioning angle accuracy is not less than 5°,” has been rejected under 112 for its indefinite language, and has interpreted the limitation as any degree of accuracy of angle and positioning. Accordingly, Casas discloses that optical tracking means are used for an accurate relative positioning of the markers and the imaging means ([0104] and [0118], [0141]). 
Regarding to claim 15, Casas and Boddington together teach all limitations of claim 14 as discussed above.
Casas further discloses wherein the mixed reality data fusion processing unit matches the coordinate system and the relative position relationship between the implant, operating rod, reduction frame and operating bed when matching the patient pelvic location information data with the sample fracture model using mixed reality technology ([0035] and [0095]), and matching process is carried out by automated non-rigid image registration technology (registration is done with help of optical markers in anatomical landmarks of the patient, using non rigid registration methods [0087))
Regarding to claim 16, Casas and Boddington together teach all limitations of claim 14 as discussed above.
Casas further teaches wherein the patient pelvic fracture data acquisition unit receives the pelvic location information of the patient after the reduction operation of the patient's pelvic fracture by medical personnel or intelligent robot ([0147]-[0148]). 
Boddington discloses using automated diagnostic techniques to diagnose overfitting after received patient pelvic fracture reduction operation ([0079] and fracture reduction image with associated outcome data, failure mode data sets [0105], reduction alignment operation, computing classification and failure risk score [0112]-[0113], critical failure mode factors of an implant or anatomical alignment [0146]). 
Regarding to claim 18, Casas and Boddington together teach all limitations of claim 16 as discussed above.
Casas further discloses wherein when the patient pelvic fracture data acquisition unit receives the patient pelvic location information after the reduction operation of the patient pelvic fracture by the intelligent robot ([0175]-[0176]), but does not further teach deep learning of the model as claimed.
However, Boddington discloses that the mixed reality data fusion processing unit also performs intelligent reduction clinical path planning in real-time according to results of deep learning of the sample fracture model and the intelligent fracture model (deep learning to calculate surgical decision risks, predict a problem and provide guidance, with outcome of reduction [0069], deep learning [0079] and [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reduction guidance as taught by Casas to incorporate teaching of Boddington, since deep learning method was well known in the art as taught by Boddington.  One of ordinary skill in the art could have combined the elements as 
Regarding to claim 19, Casas further teaches wherein the patient pelvic fracture data acquisition unit receives the patient pelvic location information after the reduction operation of the patient pelvic fracture by intelligent mechanical arms loaded with muscle force (tracking provides positional information and robotic feedback, with augmenting resistance, blocking movement of the joints are muscle forces at work, and automated robotic device [0174]-[0176]). 
Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Casas and Boddington as applied to claims 11-12 above, and further in view of “Ramos Maza,” US 2012/0010617 (hereinafter Ramos Maza).  
Regarding to claims 20 and 23, Casas and Boddington together teach all limitations of claims 11-12 as discussed above.
Casas and Bodddington discloses monitoring the position of the patient’s pelvis real-time as discussed above, but do not further teach specific positions as claimed.
However, in the analogous field of fracture reduction guidance, Ramos Maza discloses displaying images of fractured pelvis, including inlet and outlet of the pelvis, two oblique acetabular projections, and obturator view of the acetabulum ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify intraoperative imaging as taught by Casas and Boddington to incorporate teaching of Ramos Maza, as all the prior arts are directed to .
Claims 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Casas and Boddington as applied to claim 14 above, and further in view of “Dean et al.,” US 2006/0094951 (hereinafter Dean). 
Regarding to claim 17, Casas and Boddington together teach all limitations of claim 14 as discussed above.
Casas and Boddington do not further teach wherein the mixed reality data fusion processing unit loads the constructed intelligent fracture model for the patient pelvic fracture state for muscle attachment condition, based on the human body tissue bounding box tree method realize automatic avoidance of the important human anatomy during the operating rod implantation process.
However, in the analogous field of computer aided skeletal procedures, Dean discloses bounding box tree method to avoid collision during implant procedures ([0277]-[0278]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Artificial intelligent pelvic fracture 
Regarding to claim 21, Casas, Boddington, and Dean together teach all limitations of claim 17 as discussed above.
Casas further discloses wherein when the patient pelvic fracture data acquisition unit receives the patient pelvic location information after the reduction operation of the patient pelvic fracture by the intelligent robot ([0175]-[0176]), but does not further teach deep learning of the model as claimed.
However, Boddington discloses that the mixed reality data fusion processing unit also performs intelligent reduction clinical path planning in real-time according to results of deep learning of the sample fracture model and the intelligent fracture model (deep learning to calculate surgical decision risks, predict a problem and provide guidance, with outcome of reduction [0069], deep learning [0079] and [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reduction guidance as taught by Casas to incorporate teaching of Boddington, since deep learning method was well known in the art as taught by Boddington.  One of ordinary skill in the art could have combined the elements as 
Regarding to claim 22, Casas, Boddington, and Dean together teach all limitations of claim 21 as discussed above.
Casas further teaches wherein the patient pelvic fracture data acquisition unit receives the patient pelvic location information after the reduction operation of the patient pelvic fracture by intelligent mechanical arms loaded with muscle force (tracking provides positional information and robotic feedback, with augmenting resistance, blocking movement of the joints are muscle forces at work, and automated robotic device [0174]-[0176]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Saget et al.,” US 2019/0122330 discloses automated intraoperative surgical guidance in medical images, including pelvis fracture reduction procedures. 
“Soini” WO 2018/167369 discloses simulation models for orthopedic conditions, and optimization of the model. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793